Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 24, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149964                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                            SC: 149964
                                                               COA: 322418
                                                               Grand Traverse CC: 2014-011811-FH
  ADAM DEVERE DIXON,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the July 31, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Grand Traverse Circuit Court to
  amend the defendant’s judgment of sentence for fourth-degree criminal sexual conduct to
  commence on April 25, 2014, the date of his sentencing. Wayne Co Prosecutor v Dep’t
  of Corrections, 451 Mich. 569 (1996).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 24, 2015
           p0421
                                                                               Clerk